Mb. Justice Shepard delivered the opinion of the Coubt. This appeal is from a judgment recovered in a garnishment proceeding against the appellant upon a certain alleged judgment against the appellees in favor of Edward A. Prior & Co. However gratifying it might be to discuss all the questions urged upon ns there is one vital error insisted upon by appellant to which we must, in the press of a large docket, confine ourselves. The record is absolutely bare of any evidence of the alleged judgment upon which the garnishment purports to he founded. This is fatal. There must be a judgment upon which execution can issue against the judgment debtor. Gilcreest v. Savage, for use, etc., 44 Ill. 56; Pierce v. Wade, 19 Ill. App. 185; McNeill v. Donohue, 44 Ill. App. 42. The judgment of the Circuit Court is reversed and the cause remanded.